NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 14-1442
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                    DANIEL YOUNG,

                                                   Appellant

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                  (No. 11-cr-00304-2)
                      District Judge: Honorable David S. Cercone
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      June 23, 2015

      Before: CHAGARES, KRAUSE, and VAN ANTWERPEN, Circuit Judges.

                                  (Filed : June 29, 2015)
                                      ____________

                                        OPINION
                                      ____________

CHAGARES, Circuit Judge.

       Daniel Young appeals an order of forfeiture in the amount of $446,244.00

imposed following his conviction for structuring transactions to evade reporting

requirements in violation of 31 U.S.C. § 5324. For the following reasons, we will affirm.


 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       We write solely for the parties and therefore recite only the facts necessary to our

disposition. In December 2011, a grand jury for the United States District Court for the

Western District of Pennsylvania charged Young with three counts of structuring

currency transactions and one count of conspiring to structure currency transactions in

violation of 31 U.S.C. §§ 5324(a)(3) and 5324(b)(3). Supplemental Appendix (“Supp.

App.”) 12, 16-18. The Indictment alleged that between 2007 and 2008, Young made

several large purchases with cash, dividing each purchase into smaller purchases so that

he could evade the reporting requirement for cash purchases over $10,000. At trial, the

Government introduced evidence that Young was a drug dealer, [See, e.g., Trial

Transcript 7/16/13 at 136, 7/17/13 at 15-16], and argued the illicit source of his income

was one reason he sought to avoid reporting requirements, [Trial Transcript 7/18/13 at

29].

       A jury found Young guilty on all counts, [Trial Transcript 7/19/13 at 2-3], and

returned a special verdict finding that a 2008 Dodge truck, a 2007 John Deere tractor, a

2008 front end loader, two parcels of real property, and $234,859.00 were involved in or

traceable to the structuring offenses, Supp. App. 51-52. The District Court ordered a

forfeiture in the amount of $446,244.00, representing the sum value of the property set

forth above. See App. 3. Young timely appealed the forfeiture order.




                                             2
                                             II.1

       A criminal forfeiture violates the Excessive Fines Clause of the Eighth

Amendment if it is grossly disproportional to the gravity of the offense it is designed to

punish. United States v. Bajakajian, 524 U.S. 321, 334 (1998). In assessing the

proportionality of a fine, we consider (1) the nature of the offense or offenses; (2)

whether the defendant falls into the class of persons for whom the statue was designed —

e.g., money launderers, drug dealers, or tax evaders; (3) the maximum fine authorized by

statute and the sentencing guidelines which are associated with the offense or offenses;

and (4) the harm caused by the defendant’s conduct. United States v. Cheeseman, 600
F.3d 270, 283-84 (3d Cir. 2010).

                                             A.

       Young argues that the first factor — the nature of the offense — favors him

because he was found guilty of a mere reporting offense. In Bajakajian, the United States

Supreme Court cited the fact that the defendant’s crime was “solely a reporting offense”

as one reason why a forfeiture order was excessive. 524 U.S. at 337. But the Bajakajian

defendant was guilty of a single instance of failing to report legally-obtained monies,

unrelated to any other illegal activities. Id. at 337-338. Here, by contrast, Young

violated § 5324 multiple times over a period of two years, and there was evidence he did


1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s
determination of whether a forfeiture constitutes an excessive fine in violation of the
Eighth Amendment. United States v. Cheeseman, 600 F.3d 270, 275 n.4 (3d Cir. 2010)
(citing United States v. Bajakajian, 524 U.S. 321, 336-37 (1998)).

                                              3
so to hide the proceeds of his drug dealing. We determine that the first factor favors the

Government.

                                              B.

       Young also argues that he does not fall into the class of persons for whom the

statute was designed because he was not a major drug trafficker. As we noted above, §

5324 was designed to target money launderers, drug dealers, and tax evaders.

Cheeseman, 600 F.3d at 283. The Government presented evidence that Young regularly

sold cocaine over a multi-year period and that he violated § 5324 to cover up that

business. However Young may wish to minimize his drug dealing in comparison to “true

trafficker[s] or . . . kingpin[s],” Young Br. 16, his conduct clearly places him in the class

whose behavior § 5324 was designed to discourage.

                                              C.

       Young’s third argument is that the forfeiture far exceeds the advisory Guidelines

range. The advisory Sentencing Guidelines provide for a maximum of $125,000 for

Young’s offense level of 26. U.S.S.G. § 5E1.2(c)(3). This is significantly lower than the

statutory maximum of $1,000,000. See 18 U.S.C. § 3571(b)(3). At least one Court of

Appeals has held that “the maximum penalties under the Sentencing Guidelines should be

given greater weight than the statutory maximum because the Guidelines take into

account the specific culpability of the offender.” United States v. $100,348 in U.S.

Currency, 354 F.3d 1110, 1122 (9th Cir. 2004). But see United States v. Malewicka, 664
F.3d 1099, 1106 (7th Cir. 2011) (approving a fine that far exceeded the Guidelines range

but was well beneath the statutory limit). On the other hand, the Bajakajian Court noted

                                              4
that “‘[r]eviewing courts . . . should grant substantial deference to the broad authority that

legislatures necessarily possess in determining the types and limits of punishments for

crimes.’” Bajakajian, 524 U.S. at 336 (quoting Solem v. Helm, 463 U.S. 277, 290 (1983)

(alteration in original)). In Cheeseman, we approved a forfeiture that exceeded both the

Guidelines and the statutory range, holding that this factor was not dispositive. 600 F.3d

at 284-85. Here, given that Young’s fine was less than half of the statutory maximum,

we do not make much of the fact that it exceeded the advisory Guidelines range.

                                             D.

       Finally, Young argues that the Government suffered no harm as a result of his

actions. The absence of financial harm does not provide much support for Young’s

argument. The purpose of prohibiting structuring transactions is to help the Government

investigate drug dealers, money launderers, and tax evaders. The harm from violating

this statute is often a loss of information, not money. This sort of harm may not justify

the degree of punishment that more tangible harms do, but given that the statute does not

target direct financial harm, the absence of such harm should not render

unconstitutionally excessive a punishment that is within the range Congress provided.

                                             III.

       For the foregoing reasons, we will affirm the order of the District Court.




                                              5